Citation Nr: 1114504	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected bronchitis.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected sinusitis with allergic rhinitis.

3.  Entitlement to an increased rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.  

(The issue of a waiver of recovery of overpayment of disability compensation in the amount of $1, 970.66, to include the propriety of the creation of the overpayment is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and March 1978 to April 1980.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the RO in Atlanta, Georgia, which denied a higher rating for the service-connected bronchitis.  This matter was subsequently transferred to the RO in Roanoke, Virginia.  

In a March 2010 rating decision, the claims for increased ratings for the service-connected radiculopathy of the right lower extremity and sinusitis with rhinitis were denied.    

In April 2009, the Board remanded the claim for an increased rating for the service-connected bronchitis to the RO for additional development of the record.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

While the claims were at the RO, and after the July 2010 Statement of the Case and July 2010 Supplemental Statement of the Case were issued but before the appeal was certified to the Board, additional pertinent evidence was associated with the claims file. 

The record shows that the Veteran submitted treatment records from the B. correctional facility.  This evidence shows treatment of the service-connected sinusitis and rhinitis and the right lower extremity.  This medical evidence is pertinent to the current appeal.  

However, the RO did not issue a Supplemental Statement of the Case after receipt of this evidence.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002).  

As these requirements have not been satisfied, a remand is required in order to ensure due process to the Veteran.

Regarding the claim for an increased rating for the service-connected bronchitis, the Board finds that additional examination is necessary.  The Veteran was afforded a VA respiratory examination in March 2010 at his correctional facility.  

Because the Veteran was incarcerated at that time, pulmonary function tests were not conducted.  VA was unable to provide pulmonary function tests at the correctional facility.  However, the record shows that the Veteran has an estimated release date in November 2011.  

Thus, the RO should take all indicated action to schedule the Veteran for pulmonary function tests at the earliest possible date, to include after his release from incarceration.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The RO rated the service-connected bronchitis under Diagnostic Code 6600.  Chronic bronchitis is rated under Diagnostic Code 6600.  See 38 C.F.R. § 4.97, Diagnostic Codes 6825 to 6833, 6840 to 6847, 6660 (2010).  

These rating criteria require Pulmonary Functions tests with findings of Forced Expiratory Volume (FEV), Forced Expiratory Volume in one second as a percentage of Forced Vital Capacity (FEV-1/FVC ), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)). 

Thus, if not possible at an earlier date, the Veteran should be afforded a VA examination with required pulmonary function tests once the Veteran is released from the correctional facility in November 2011.  

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to schedule the Veteran for a complete VA respiratory examination to determine the current severity of the service-connected bronchitis.  The Veteran's claims folder should be made available to the examiner for review in connection with the examination.

All necessary tests and studies should be performed, including pulmonary function tests sufficient to evaluate the lung pathology in terms of the applicable rating criteria.  The pulmonary function study should contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV- 1/FVC, DLCO (SB), maximum exercise capacity, and maximum oxygen consumption with cardio- respiratory limitation).  

The examiner should specifically indicate whether the Veteran has cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, requires outpatient oxygen therapy, and the maximum exercise capacity as measured by oxygen consumption with cardiac or respiratory limitation.  

In the event that examiner is of the opinion that DLCO and/or oxygen testing is either "not needed" or "not useful" he or she should clearly so state, and, provide a statement as to why (e.g., there are decreased lung volumes that would not yield valid test results).

The examiner should provide a complete rationale for any opinion provided.

2.  Following completion of all indicated development, the RO should readjudicate the claims for increase in light of all the evidence of record, including any previously unaddressed medical records.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


